Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered March 30, 2007, which, insofar as appealed from as limited by the briefs, in an action for legal malpractice, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
A 2003 order denying defendant’s prior motion for, inter alia, pre-answer summary judgment (CPLR 3211 [c]), expressly *549reserved substantive issues for a later time. Accordingly, defendant showed sufficient cause for this motion under CPLR 3212 (see Varsity Tr. v Board of Educ. of City of N.Y., 300 AD2d 38, 39 [2002]). The record shows that plaintiff failed to demonstrate that defendant committed negligent acts but for which plaintiffs 1992 matrimonial action, which plaintiff ultimately settled in 2000 after having discharged defendant, would have ended more favorably to her (see e.g. Tanel v Kreitzer & Vogelman, 293 AD2d 420, 421 [2002]). Moreover, in two causes of action, plaintiff fails to plead any demand for compensatory damages, and her demands for punitive damages are unsupported by evidence that would warrant such relief (see Gamiel v Curtis & Riess Curtis, P.C., 16 AD3d 140, 141 [2005]). Plaintiffs cause of action alleging that defendant violated Judiciary Law § 487 is not viable, as the requisite evidence of a “chronic and extreme pattern of legal delinquency” is not found in the record (see Nason v Fisher, 36 AD3d 486, 487 [2007], quoting Solow Mgt. Corp. v Seltzer, 18 AD3d 399, 400 [2005], lv denied 5 NY3d 712 [2005]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Lippman, P.J., Andrias, Nardelli, Acosta and DeGrasse, JJ.